Exhibit 10.1

 



SEVENTH AMENDMENT TO LEASE

(Extension of Lease Term and Modification of Lease)

 

THIS SEVENTH AMENDMENT TO Lease (“Amendment”) is executed as of the 5th day of
June, 2018, between NIMBUS CENTER LLC, a Delaware limited liability company
(“Landlord”) and FORMFACTOR BEAVERTON, INC., an Oregon corporation (“Tenant”).

 

RECITALS

 

A. Landlord (as successor-in -interest to OR-Nimbus Corporate Center, L.L.C., as
successor in interest to Spieker Properties, L.P., a California limited
partnership) and Tenant (formerly known as Cascade Microtech, Inc.) are parties
to that certain lease dated as of April 2, 1999 (the “Original Lease”), as
amended by First Amendment dated as of January 10, 2007 (the “First Amendment”),
Second Amendment to Lease dated as of February 25, 2013 (the “Second
Amendment”), Third Amendment to Lease dated as of January 23, 2014 (the “Third
Amendment”), Fourth Amendment to Lease dated as of March 31, 2014 (the “Fourth
Amendment”), Fifth Amendment to Lease dated as of September 24, 2014 (the “Fifth
Amendment”) and Sixth Amendment to Lease dated as of July 8, 2015 (the “Sixth
Amendment”) (the Original Lease, as amended by such amendments, being referred
to hereinafter as the “Lease”) pursuant to which Tenant presently leases from
Landlord the following premises:

 

i.58,817 rentable square feet of space (the “Building 6 Premises”) comprising
all of the rentable area of the building located at 9100 SW Gemini Drive,
Beaverton, Oregon, and commonly known as Nimbus Building 6 (“Building 6”),

 

ii.17,293 rentable square feet of space (the “Building 3 Premises”) in the
building located at 9500 SW Gemini Drive, Beaverton, Oregon, and commonly known
as Nimbus Building 3 (“Building 3”) (which Building 3 Premises is comprised of
12,173 RSF in Suite 9500 and 5,120 RSF in Suite 100A),

 

iii.14,348 rentable square feet of space (the “Building 9 Premises”) in the
building located at 9203 SW Gemini Drive, Beaverton, Oregon, and commonly known
as Nimbus Building 9 (“Building 9”) (which Building 9 Premises is comprised of
1,602 RSF in Suite 9203B, 3,634 RSF is Suite 9205, 6,799 RSF in Suite 9215 and
2,313 RSF in Suite 9225), and

 

iv.8,488 rentable square feet of space (the “Building 8 Premises”) in the
building located at 9000 SW Gemini Drive, Beaverton, Oregon, and commonly known
as Nimbus Building 8 (“Building 8”) (which Building 8 Premises is comprised of
Suites 9090 and Suite 9040).

 

The Building 6 Premises, the Building 3 Premises, the Building 9 Premises and
the Building 8 Premises are referred to herein collectively as the “Premises”
and constitute all of the space covered by the Lease as of the date of this
Amendment. Building 6, Building 3, Building 9 and Building 8 are sometimes
referred to individually in this Amendment as a “Building.” The parties agree
that, for all purposes of the Lease, the total rentable square footage of the
Lease is deemed to be 98,946 rentable square feet of space. All capitalized
terms not otherwise defined herein shall have the meaning given them in the
Lease. The present expiration date of the Lease as to the Building 6 Premises
and the Building 9 Premises is December 31, 2019, the present expiration date of
the Lease as to the Building 3 Premises is March 31, 2020, and the present
expiration date of the Lease as to the Building 8 Premises is September 30,
2020.

 

B. Landlord and Tenant presently desire to amend the Lease to (i) extend the
expiration date of the Lease, as to the entire Premises, through and including
December 31, 2027, (ii) modify the rent for the entire Premises effective as of
October 1, 2018, (iii) provide Tenant with a construction allowance to be used
by Tenant for renovations to be performed by Tenant in the Premises, (iv) grant
Tenant an option to lease expansion space in either Building 3 or 9, provided
such space can be made available, (v) grant Tenant the right to terminate this
Amendment if Tenant elects to lease such expansion space but Landlord does not
commit to provide the expansion space within the required delivery period, (vi)
grant Tenant two

 

(2) consecutive renewal options of five (5) years each, (vii) grant Tenant an
ongoing right of first offer for available space in Building 8 and Building 3,
and (viii) document certain other modifications to the Lease agreed to by
Landlord and Tenant, all as more fully provided below.

 



 

1 

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereby agree as
follows:

 

1. New Term. The term of the Lease, as to the entire Premises (i.e., 98,946 RSF)
is hereby extended through and including December 31, 2027 (the “Expiration
Date”). The period commencing on October 1, 2018, and ending on the Expiration
Date is referred to hereinafter as the “New Term.” During the New Term, all of
the existing provisions of the Lease shall continue to apply, except to the
extent otherwise expressly provided in this Amendment.

 

2. Rent for New Term. Notwithstanding anything to the contrary in the Lease,
effective as of October 1, 2018, and continuing throughout the New Term, the
Base Rent for the Premises (under Section 6 of the Lease) and Tenant’s
obligation to pay Tenant’s Proportionate Share of Operating Expenses for the
Premises (under Sections 6.B. and 7 of the Lease, with the definition of Project
being as provided in Section 4 of the First Amendment) shall be as set forth
below:

 

a. Building 6 Premises (58,817 RSF).

 



i. Base Rent.     Annual Rate   Period per RSF Monthly Base Rent 10/1/18 through
12/31/18 $14.00 $68,619.83*** 1/1/19 through 12/31/19 $14.42 $70,678.43***
1/1/20 through 12/31/20 $14.85 $72,786.04 1/1/21 through 12/31/21 $15.30
$74,991.68 1/1/22 through 12/31/22 $15.76 $77,246.33 1/1/23 through 12/31/23
$16.23 $79,549.99 1/1/24 through 12/31/24 $16.72 $81,951.69 1/1/25 through
12/31/25 $17.22 $84,402.40 1/1/26 through 12/31/26 $17.74 $86,951.13 1/1/27
through 12/31/27 $18.27 $89,548.88      



***Notwithstanding the above, provided that Tenant is not in breach of the Lease
beyond any applicable notice and cure period during such period, Tenant’s
Monthly Base Rent for the Building 6 Premises shall be fully abated for the
months of October of 2018, and February, May and August, 2019 (collectively that
“Rent Abatement Months”), for a total of four (4) months of Base Rent abatement.

 

ii. Operating Expenses. Tenant’s Proportionate Share of the Project as to the
Building 6 Premises shall be 8.5267% throughout the New Term (based on 58,817
RSF).

 

b. Building 3 Premises (17,293 RSF).

 



i. Base Rent     Annual Rate   Period per RSF Monthly Base Rent 10/1/18 through
12/31/18 $14.00 $20,175.17*** 1/1/19 through 12/31/19 $14.42 $20,780.42***
1/1/20 through 12/31/20 $14.85 $21,400.09 1/1/21 through 12/31/21 $15.30
$22,048.58 1/1/22 through 12/31/22 $15.76 $22,711.47 1/1/23 through 12/31/23
$16.23 $23,388.78 1/1/24 through 12/31/24 $16.72 $24,094.91 1/1/25 through
12/31/25 $17.22 $24,815.46 1/1/26 through 12/31/26 $17.74 $25,564.82 1/1/27
through 12/31/27 $18.27 $26,328.59      



***Notwithstanding the above, provided that Tenant is not in breach of the Lease
beyond any applicable notice and cure period during such period, Tenant’s
Monthly Base Rent for the Building 3 Premises shall be fully abated for the Rent
Abatement Months (as defined in Paragraph 2.a.i. above), for a total of four (4)
months of Base Rent abatement.

 

ii. Operating Expenses. Tenant’s Proportionate Share of Project as to the
Building 3 Premises shall be 2.5069% throughout the New Term (based on 17,293
RSF).

 



 

2 

 

c.Building 9 Premises.

 

A. Office Space (12,746 RSF)

 

i. Base Rent (office space)

 

  Annual Rate   Period per RSF Monthly Base Rent 10/1/18 through 12/31/18 $14.00
$14,870.33*** 1/1/19 through 12/31/19 $14.42 $15,316.44*** 1/1/20 through
12/31/20 $14.85 $15,773.18 1/1/21 through 12/31/21 $15.30 $16,251.15 1/1/22
through 12/31/22 $15.76 $16,739.75 1/1/23 through 12/31/23 $16.23 $17,238.97
1/1/24 through 12/31/24 $16.72 $17,759.43 1/1/25 through 12/31/25 $17.22
$18,290.51 1/1/26 through 12/31/26 $17.74 $18,842.84 1/1/27 through 12/31/27
$18.27 $19,405.79      

***Notwithstanding the above, provided that Tenant is not in breach of the Lease
beyond any applicable notice and cure period during such period, Tenant’s
Monthly Base Rent for the Building 9 Premises (office space) shall be fully
abated for the Rent Abatement Months (as defined in Paragraph 2.a.i. above), for
a total of four (4) months of Base Rent abatement.

 

ii.       Operating Expenses (office space). Tenant’s Proportionate Share of
Project as to the Building 9 Premises office space shall be 1.8477% throughout
the New Term (based on 12,746 RSF).

 

B. Warehouse Space (1,602 RSF)

 

i.Base Rent (warehouse space)

 

  Annual Rate   Period per RSF Monthly Base Rent 10/1/18 through 9/30/19 $5.56
$742.26 10/1/19 through 9/30/20 $5.73 $764.53 10/1/20 through 9/30/21 $5.90
$787.46 10/1/21 through 9/30/22 $6.08 $811.09 10/1/22 through 9/30/23 $6.26
$835.42 10/1/23 through 9/30/24 $6.45 $860.48 10/1/24 through 9/30/25 $6.64
$886.30 10/1/25 through 9/30/26 $6.84 $912.89 10/1/26 through 9/30/27 $7.04
$940.27 10/1/27 through 12/31/27 $7.25 $968.48      

ii.       Operating Expenses (warehouse space). Tenant’s Proportionate Share of
Project as to the Building 9 Premises warehouse space shall be 0.2322%
throughout the New Term (based on 1,602 RSF).

 

d. Building 8 Premises (8,488 RSF).

 

i.Base Rent.

 

  Annual Rate   Period per RSF Monthly Base Rent 10/1/18 through 12/31/18 $14.00
$9,902.67*** 1/1/19 through 12/31/19 $14.42 $10,199.75*** 1/1/20 through
12/31/20 $14.85 $10,503.90 1/1/21 through 12/31/21 $15.30 $10,822.20 1/1/22
through 12/31/22 $15.76 $11,147.57 1/1/23 through 12/31/23 $16.23 $11,480.02
1/1/24 through 12/31/24 $16.72 $11,826.61    

3 

 

1/1/25 through 12/31/25 $17.22 $12,180.28 1/1/26 through 12/31/26 $17.74
$12,548.09 1/1/27 through 12/31/27 $18.27 $12,922.98      

***Notwithstanding the above, provided that Tenant is not in breach of the Lease
beyond any applicable notice and cure period during such period, Tenant’s
Monthly Base Rent for the Building 8 Premises shall be fully abated for the Rent
Abatement Months (as defined in Paragraph 2.a.i. above), for a total of four (4)
months of Base Rent abatement.

 

ii. Operating Expenses. Tenant’s Proportionate Share of Project as to the
Building 8 Premises shall be 1.2304% throughout the New Term (based on 8,488
RSF).

 

3. Renovation Alterations; Landlord’s Allowance. Except with regard to the
disbursement of Landlord’s Allowance (as defined in Paragraph 3.b.i. below),
Landlord shall have no obligation to make or pay for any improvements or
renovations in or to any portion of the Premises as a result of the extension of
the Lease term for the New Term and Tenant accepts the Premises in its as-is
condition.

 

a. Renovation Alterations. The parties acknowledge that Tenant intends to make
certain alterations and improvements to the Premises following the date hereof
(the “Renovation Alterations”). The construction of the Renovation Alterations
by Tenant shall be performed in accordance with Section 12 of the Lease (as
amended) and the provisions of this Paragraph 3. The general contractor selected
by Tenant to construct the Renovation Alterations, and reasonably approved by
Landlord, is referred to hereinafter as “Tenant’s Contractor.” The
subcontractors performing work on the Renovation Alterations shall also be
subject to Landlord’s reasonable approval. The Renovation Alterations shall be
performed diligently and in a first-class workmanlike manner and in accordance
with plans and specifications reasonably approved by Landlord, and shall comply
with all legal requirements and Landlord’s construction standards, procedures,
conditions and requirements for the Building (including, without limitation,
Landlord’s requirements relating to insurance). The final coordinated set of
architectural, structural, mechanical, electrical and plumbing working drawings,
in form sufficient for Tenant’s Contractor to obtain subcontractors bids on the
work and to obtain all applicable permits for the work, as approved in writing
by Landlord and Tenant, are referred to hereinafter as the “Construction
Drawings.”

 

b. Landlord’s Allowance; Disbursement Procedure.

 

i. Landlord’s Allowance. Notwithstanding anything to the contrary in Section 12
of the Lease, Landlord shall contribute toward the cost of the design,
construction and installation of the Renovation Alterations (including, without
limitation, Tenant’s Contractor’s fee) an amount not to exceed Thirteen and
50/100 Dollars ($ 13.50) per rentable square foot of all of the Premises except
Suite 9203B in Building 9 (which, based on the 97,344 RSF, totals One Million
Three Hundred Fourteen Thousand One Hundred Forty Four Dollars ($1,314,144.00)
(the ”Landlord’s Allowance”). Landlord’s Allowance may be applied by Tenant to
the Renovation Alterations performed in any portion of the Premises in which
Tenant is performing Renovation Alterations. At Tenant’s option, a portion of
Landlord’s Allowance not to exceed a total amount of Seven Hundred Seventy-Eight
Thousand Seven Hundred Fifty-Two Dollars ($778,752.00) may be applied to
Tenant’s rental obligations under the Lease, provided that Landlord’s Allowance
may not be used for more than one (1) month of rental abatement in any calendar
quarter. For avoidance of doubt, Landlord’s Allowance shall be available for
disbursement to Tenant in the manner provided in this Paragraph 4.b. without
regard to whether the disbursement will occur during any of the Rent Abatement
Months (as defined in Paragraphs 2.a.i. above) . Notwithstanding the foregoing,
no disbursements of Landlord’s Allowance shall be made (or applied to Tenant’s
rental obligations) prior to October 1, 2018, or such earlier date as Tenant
waives in writing Tenant’s right to terminate this Amendment pursuant to
Paragraph 4.d. below. Further, notwithstanding anything to the contrary herein,
any portion of Landlord’s Allowance that has not been applied to the cost of
construction of the Renovation Alterations (in accordance with the disbursement
provisions of Paragraph 3.b.ii. below) and/or to Tenant’s rental obligations (in
the manner permitted above) on or before December 31, 2020 (the “Outside
Disbursement Date ”), shall be forfeited by Tenant. For avoidance of doubt, if
Tenant desired to apply unused portions of Landlord’s Allowance to rental
obligations and such unused amounts were not fully applied to rental by the
Outside Disbursement Date due to the limits on the amount that may be applied to
rental in any calendar quarter, then such unapplied amount shall be forfeited.
Notwithstanding anything to the contrary above, Tenant shall not be entitled to
receive (and Landlord shall have no obligation to disburse or to apply to
rental) all or any portion of Landlord’s Allowance if Tenant is in default under
the Lease at the time Tenant requests such disbursement; provided, however, that
if Landlord did not make a disbursement because Tenant was then in default under
this Lease, Landlord shall make the disbursement at such time as the default is
cured, provided that all other conditions for the disbursement hereunder have
been met prior to the Outside Disbursement Date.

 



 

4 

 

ii. Disbursement of Landlord’s Allowance . Landlord shall disburse Landlord’s
Allowance directly to Tenant, Tenant’s Contractor and/or to the applicable
subcontractors, as specified by Tenant. Landlord’s disbursements shall be on a
monthly basis and shall be made within thirty (30) days after Landlord’s receipt
of (A) invoices of Tenant’s Contractor to be furnished to Landlord by Tenant
covering work actually performed, construction in place and materials delivered
to the site (as may be applicable) describing in reasonable detail such work,
construction and/or materials, (B) a certificate from Tenant’s architect
certifying that the work evidenced by such invoices has been performed in
accordance with the Construction Drawings, (C) conditional lien waivers executed
by Tenant’s Contractor, subcontractors or suppliers, as applicable, for their
portion of the work covered by the requested disbursement, and (D) unconditional
lien waivers executed by Tenant’s Contractor and the persons and entities
performing the work or supplying the materials covered by Landlord’s previous
disbursements for the work or materials covered by such previous disbursements
(all such waivers to be in the forms prescribed by the applicable governmental
codes). No payment will be made for materials or supplies not located in the
Premises. Landlord may withhold the amount of any and all retentions provided
for in original contracts or subcontracts until expiration of the applicable
lien periods or Landlord’s receipt of unconditional lien waivers and full
releases upon final payment (in the form prescribed by the applicable provisions
of the applicable governmental codes) from Tenant’s Contractor and all
subcontractors and suppliers involved in the Renovation Alterations.

 

Tenant shall pay for all costs of the construction of the Renovation Alterations
in excess of Landlord’s Allowance (the “Excess Cost”). Based on the estimated
cost of the construction of the Renovation Alterations, as shown on the budget
for the construction of the Renovation Alterations (as reasonably approved by
Landlord and Tenant) (the “Estimated Costs”), the pro-rata share of the
Estimated Costs payable by Landlord and Tenant shall be determined and an
appropriate percentage share established for each (a “Share of Costs”). Tenant
and Landlord shall fund the cost of the construction (including the applicable
portion of the applicable fees) as the same is performed, in accordance with
their respective Share of Costs for the construction, with such payments being
made directly to Tenant’s Contractor and/or the applicable subcontractors. At
such time as Landlord’s Allowance has been entirely disbursed, Tenant shall pay
the remaining Excess Cost, if any, directly to Tenant’s Contractor and/or the
applicable subcontractors. Tenant shall furnish to Landlord copies of receipted
invoices for all payments made directly by Tenant for the costs of the
Renovation Alterations and such waivers of lien rights as Landlord may
reasonably require.

 

4.Expansion Option; Amendment Termination Option.

 

a. Expansion Option; Tenant’s Expansion Exercise Notice. Subject to the terms
and condition of this Paragraph 4, Tenant shall have the option (the “Expansion
Option”) to lease additional space in either Building 3 or Building 9 (with the
selection of either Building 3 or Building 9 to be at Landlord’s discretion)
which space shall consist of between 19,000 rentable square feet of space and
27,000 rentable square feet of space (as determined by Landlord) (such expansion
space, as determined by Landlord, being referred to herein as the “Expansion
Space”). If Tenant desires to lease the Expansion Space, Tenant shall notify
Landlord thereof in writing on or before July 15, 2018 (“Tenant’s Expansion
Exercise Notice”). If Tenant fails to deliver Tenant’s Expansion Exercise Notice
on or before July 15, 2018, this Paragraph 4 shall be deleted from this
Amendment and Tenant shall no longer have an Expansion Option, but the Lease, as
amended by this Amendment (excepting this Paragraph 4), shall otherwise remain
in full force and effect.

 

b. Landlord’s Determination Notice. If Tenant timely delivers Tenant’s Expansion
Exercise Notice, Landlord shall notify Tenant in writing (“Landlord’s Expansion
Determination Notice”), on or before September 15, 2018, of one of the following
(i) that the Expansion Space will be located in Building 3 and the approximate
rentable square footage of the Expansion Space, or (ii) that the Expansion Space
will be located in Building 9 and the approximate rentable square footage of the
Expansion Space or (iii) that Landlord is unable to deliver the Expansion Space.
If Landlord’s Expansion Determination Notice specified item (i) or (ii) of the
immediately preceding sentence, then Paragraph 4.c. below shall apply, and, if
Landlord’s Expansion Determination Notice specified item (iii) of the
immediately preceding sentence, then Paragraph 4.d. below shall apply.

 

c. Delivery of Expansion Space. If Landlord’s Expansion Determination Notice was
for item (i) or (ii) under Paragraph 4.b. above, then Landlord and Tenant shall
promptly enter into an amendment to the Lease which adds the Expansion Space to
the Premises on all of the terms applicable to the existing Premises, except as
follows:

 

(i) Delivery; Term. The term of the Lease of the Expansion Space shall commence
on the date the Expansion Space is delivered to Tenant in its then “as-is”
condition (the

 



 

5 

 

“Expansion Space Commencement Date”), which Expansion Space Commencement Date
shall be a date selected by Landlord that is between April 1, 2019, and
September 30, 2019.

 

(ii) Base Rent. The Base Rent for the Expansion Space (under Section 6 of the
Lease) shall be at the same rate per rentable square foot that applies to
Tenant’s then existing office space under the Lease, as the same adjusts from
time to time, with such Base Rent to commence on the date that is one hundred
eighty (180) days following the Expansion Space Commencement Date (the
“Expansion Space Rent Commencement Date”), and, if Tenant completes its
improvements to the Expansion Space prior to the Expansion Space Rent
Commencement Date, Tenant may conduct business therein rent free until the
Expansion Space Rent Commencement Date.

 

(iii) Operating Expenses. Tenant’s Proportionate Share of Operating Expenses
(for purposes of Sections 6.B. and 7 of the Lease) as to the Expansion Space
shall be determined by dividing the rentable square footage of the Expansion
Space by the rentable square footage of the Project.

 

(iv) Expansion Alterations. Tenant shall construct alterations to the Expansion
Space (the “Expansion Alterations”) in accordance with the provisions that are
set forth in Paragraph 3.a. above with regard to Tenant’s construction of the
Renovation Alterations in the existing Premises, except that Landlord’s
Allowance (as defined in Paragraph 3.b.i. above) shall be inapplicable and the
construction allowance for the Expansion Alterations shall instead be the
Expansion Allowance and Additional Allowance provided for in item (v) below.

 

(v) Expansion Allowance; Additional Allowance. Landlord shall contribute toward
the cost of the design, construction and installation of the Expansion
Alterations (including, without limitation, Tenant’s Contractor’s fee) an amount
not to exceed Fifteen Dollars ($15.00) per rentable square foot of the Expansion
Space (the “Expansion Allowance”). If the cost of the Expansion Alterations
exceeds the Expansion Allowance, then Landlord will, upon Tenant’s written
request, contribute toward such excess sum an amount not to exceed Ten Dollars
($10.00) per rentable square foot of the Expansion Space (the “Additional
Allowance”). Upon the completion of the Expansion Alterations and the
determination of the actual amount (if any) of the Additional Allowance that was
disbursed by Landlord pursuant to the foregoing (the “Amortization Amount”),
Landlord and Tenant will enter into a further amendment to the Lease which
increases the monthly Base Rent by a sum sufficient to fully amortize the
Amortization Amount over the then remaining term of the Lease, which
amortization shall be at an interest rate of eight percent (8%) per annum. Such
amendment shall also provide that, if the Lease terminates prior to the date
that the Amortization Amount plus accrued interest is fully repaid to Landlord,
then, concurrently with such termination of the Lease, the then unpaid portion
of the Amortization Amount, plus all accrued but unpaid interest, shall be
immediately payable in full. The disbursement of the Expansion Allowance and
Additional Allowance shall be in accordance with the provisions as set forth in
Paragraph 3.b.i. and ii. above with regard to the disbursement of Landlord’s
Allowance for the existing Premises, except that (x) no portion of the Expansion
Allowance may be applied to Base Rent and (y) the Outside Disbursement Date as
to the Expansion Allowance and the Additional Allowance shall be the date twelve
(12) months following the Expansion Space Commencement Date.

 

If, for any reason, the parties fail to execute such amendment, such failure
shall not modify in any way the obligations of the parties with regard to the
Expansion Space, as set forth herein.

 

d. Tenant’s Amendment Termination Option. If Landlord’s Expansion Determination
Notice was for item (iii) in Paragraph 4.b. above, or if Landlord fails to
deliver an Expansion Determination Notice to Tenant on or before September 15,
2018, then Tenant shall no longer have a right to Lease the Expansion Space, and
Tenant shall instead have the option to terminate this Amendment (the “Amendment
Termination Option”), which Amendment Termination Option shall be exercised by
Tenant, if at all, by written notice given by Tenant to Landlord not later than
September 30, 2018. If Tenant timely exercises the Amendment Termination Option,
the Lease shall continue in effect as if this Amendment had not been executed.
If Tenant does not timely exercise the Amendment Termination Option, then all of
the terms of this Amendment shall continue in full force and effect, except that
the Expansion Option shall not apply.

 



 

6 

 

5. Renewal Options. This Paragraph 5 replaces any and all renewal options
presently provided for in the Lease.

 

a. Renewal Options; Conditions. Subject to the terms and condition of this
Paragraph 5, Tenant shall have the right (the “Renewal Options”) to extend the
term of the Lease for two (2) consecutive renewal terms of five (5) years each
(each a “Renewal Term”) commencing on the expiration of the New Term, and on the
expiration of the first Renewal Term, as applicable, subject to the following
conditions:

 

i.   Tenant shall exercise a Renewal Option, if at all, by written notice to
Landlord (the “Initial Renewal Notice”) given no earlier than fifteen (15)
months prior to the commencement date of the subject Renewal Term and not later
than twelve (12) months prior the commencement ate of the subject Renewal Term;
and

 

ii.   Tenant shall not be in default under the Lease beyond any applicable cure
periods at the time that Tenant delivers its Initial Renewal Notice or at the
time Tenant delivers its Binding Notice (as those terms are defined below); and

 

iii.   No more than 20,000 rentable square feet of the then Premises is sublet
at the time that Tenant delivers its Initial Renewal Notice or at the time
Tenant delivers its Binding Notice; and

 

iv.   The Lease has not been assigned prior to the date that Tenant delivers its
Initial Renewal Notice or prior to the date Tenant delivers its Binding Notice.

 

b. Terms Applicable to Premises During Renewal Term.

 



i.   The initial Base Rent rate per rentable square foot for the Premises during
the Renewal Term shall equal the Prevailing Market (hereinafter defined) rate
per rentable square foot for the Premises. Base Rent during the Renewal Term
shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate. Base Rent attributable to the Premises
shall be payable in monthly installments in accordance with the terms and
conditions of Section 6 of the Lease (as amended).

 



ii. Tenant shall pay Additional Rent (i.e. Operating Expenses) for the Premises
during the Renewal Term in accordance with Section 6 and Section 7 of the Lease
(as amended), and the manner and method in which Tenant reimburses Landlord for
Tenant’s share of Operating Expenses and the base year, if any, applicable to
such matter, shall be some of the factors considered in determining the
Prevailing Market rate for the Renewal Term.

 

c. Procedure for Determining Prevailing Market. Within thirty (30) days after
receipt of Tenant’s Initial Renewal Notice for a Renewal Option, Landlord shall
advise Tenant of the applicable Base Rent rate for the Premises for the subject
Renewal Term. Tenant, within fifteen (15) days after the date on which Landlord
advises Tenant of the applicable Base Rent rate for the Renewal Term, shall
either (i) give Landlord final binding written notice (“Binding Notice”) of
Tenant’s exercise of its Renewal Option, or (ii) if Tenant disagrees with
Landlord’s determination, provide Landlord with written notice of rejection (the
“Rejection Notice”). If Tenant fails to provide Landlord with either a Binding
Notice or Rejection Notice within such fifteen (15) day period, Tenant’s Renewal
Option shall be null and void and of no further force and effect. If Tenant
provides Landlord with a Binding Notice, Landlord and Tenant shall enter into
the Renewal Amendment (as defined below) upon the terms and conditions set forth
herein. If Tenant provides Landlord with a Rejection Notice, Landlord and Tenant
shall work together in good faith to agree upon the Prevailing Market rate for
the Premises during the Renewal Term. When Landlord and Tenant have agreed upon
the Prevailing Market rate for the Premises, such agreement shall be reflected
in a written agreement between Landlord and Tenant, whether in a letter or
otherwise, and Landlord and Tenant shall enter into the Renewal Amendment in
accordance with the terms and conditions hereof. If Landlord and Tenant are
unable to agree in writing upon the Prevailing Market rate for the Premises
within thirty (30) days after the date Tenant provides Landlord with the
Rejection Notice, the Prevailing Market rate for the Premises shall be
established by appraisal in accordance with the procedure set forth in Exhibit A
attached hereto and such determination shall be binding.

 

d. Renewal Amendment. If Tenant is entitled to and properly exercises its
Renewal Option, Landlord shall prepare an amendment (the “Renewal Amendment”) to
reflect changes in the Base Rent, term of the Lease, termination date and other
appropriate terms. The Renewal Amendment shall be sent to Tenant within a
reasonable time after Landlord’s receipt of the Binding Notice or other

 



 

7 

 

written agreement by Landlord and Tenant regarding the Prevailing Market rate,
and Tenant shall execute and return the Renewal Amendment to Landlord within a
reasonable time after Tenant’s receipt of same, but, upon final determination of
the Prevailing Market rate applicable during the Renewal Term as described
herein, an otherwise valid exercise of the Renewal Option shall be fully
effective whether or not the Renewal Amendment is executed.

 



e.  Definition of Prevailing Market. For purposes of the Renewal Options,
“Prevailing Market” shall mean the arms’ length fair market annual rental rate
per rentable square foot under renewal leases and amendments entered into on or
about the date on which the Prevailing Market is being determined hereunder for
space comparable to the Premises in the Project and office buildings comparable
to the Building in the Beaverton, Oregon/Highway 217 submarket. The
determination of Prevailing Market shall take into account any material economic
differences between the terms of this Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions and
the manner, if any, in which the landlord under any such lease is reimbursed for
operating expenses and taxes. The prevailing Market shall also include the then
market leasing concessions, if any, such as construction allowances and free
rent. The determination of Prevailing Market shall also take into consideration
any reasonably anticipated changes in Prevailing Market rates over the relevant
time period.



 

6. Right of First Offer. This Paragraph 6 replaces any and all rights of first
offer or other expansion rights presently provided for in the Lease.

 

a.   First Offer Right. Subject to the provisions of this Paragraph 6,
throughout the New Term (but not during the final two (2) years of the New Term,
unless the Lease term has been further extended in writing), Tenant shall have a
continuing right of first offer (the “First Offer Right”) to lease space in
Building 3 or Building 8 that becomes “available for lease,” as defined below
(each a “First Offer Space”). The First Offer Space shall not be deemed
“available for lease” if the tenant under an expiring lease of the First Offer
Space desires to renew or extend its lease, whether pursuant to a renewal option
or a new arrangement with Landlord, or if any tenant of the Building exercises
an option or right of first offer to lease such space, which option or right of
first offer existed as of the date of this Lease. Upon Landlord obtaining
knowledge that a First Offer Space will be available for lease, Landlord shall
send Tenant a written notice (the “First Offer Notice”) which identifies the
First Offer Space (including the rentable square footage thereof), sets forth
Landlord’s good faith determination of the Prevailing Market rate (as defined in
Paragraph 5.e. above) for the First Offer Space and, if Prevailing Market terms
include a tenant improvement allowance or other leasing concessions, Landlord’s
good faith determination of such allowance and other leasing concessions.

 

b.   Exercise of First Offer Right. If Tenant receives a First Offer Notice for
the First Offer Space and Tenant desires to lease the First Offer Space, Tenant
shall so notify Landlord in writing (“Tenant’s Exercise Notice”) within seven
(7) business days after Landlord’s delivery of the First Offer Notice to Tenant,
which Tenant’s Exercise Notice shall advise Landlord that Tenant either (i)
elects to lease the First Offer Space on the terms set forth in the First Offer
Notice or (ii) elects to lease the First Offer Space, but desires to have the
Prevailing Market rent and leasing concessions (if any) for the First Offer
Space determined by appraisal in accordance with the procedures set forth in
attached Exhibit A. If Tenant’s Exercise Notice does not specify whether Tenant
has selected (i) or (ii) from the immediately preceding sentence, Tenant shall
be deemed to have selected item (i). If Tenant’s Exercise Notice selected item
(ii), then the parties shall comply with the appraisal procedures of Exhibit A
to determine the Prevailing Market rent and the market leasing concessions (if
any) for the First Offer Space (with the fifteen (15) day period referred to in
the first sentence of Exhibit A being the fifteen (15) day period following the
date of Tenant’s Exercise Notice) and the results of the appraisal procedure
shall be binding on the parties and Tenant may not revoke its exercise of the
first offer right. Tenant must lease the entire First Offer Space and may not
lease only a portion thereof.

 

If Tenant does not deliver a Tenant’s Exercise Notice within the required seven
(7) business day period, then Landlord shall have a period of six (6) months to
lease the subject First Offer Space to a third party on any terms Landlord
desires. If Landlord has not leased the subject First Offer Space to a third
party within the aforementioned six (6) month period, then Landlord must again
comply with the notice provisions of Paragraph 6.a. above prior to leasing the
First Offer Space to a third party. If Tenant does not exercise its right of
first offer and Landlord enters into a lease of the First Offer Space with a
third party, Tenant’s right of first offer shall again apply to the subject
First Offer Space if such space becomes “available for lease” at a later date
while the First Offer Right is in effect.

 

c. Terms and Conditions. If Tenant timely exercises its right to lease the First
Offer Space, Landlord and Tenant shall promptly enter into an amendment of the
Lease adding the First Offer Space to the Premises on all the terms and
conditions set forth in this Lease as to the Premises then

 



 

8 

 

demised hereunder, except that (i) the First Offer Space shall be delivered to
Tenant in its then “as-is” condition, subject to Tenant receiving any tenant
improvement allowance that is included in the First Offer Notice or established
by the appraisal procedure (if applicable), (ii) the term of the lease to Tenant
of the First Offer Space shall commence upon the date the First Offer Space is
delivered to Tenant and shall expire concurrently with the expiration of the
Lease as to the original Premises, (iii) the Base Rent payable by Tenant for the
First Offer Space shall be the then-Prevailing Market rent as set forth in the
First Offer Notice or established by the appraisal procedure (if applicable),
and (iv) Tenant’s Share for the First Offer Space shall be calculated by
dividing the rentable square footage of the First Offer Space by the rentable
square footage of the Project. For purposes of this Paragraph 6.c., the term
“Prevailing Market” shall have the meaning set forth in Paragraph 5.e. above
with references therein to the “Premises” being deemed to refer to the First
Offer Space and disregarding any provisions which by their nature pertain only
to the renewal term.

 

If Tenant exercises the First Offer Right as to a First Offer Space, Landlord
does not guarantee that the First Offer Space will be available on the stated
availability date for the lease thereof, if the then existing occupants of the
First Offer Space shall hold-over, or for any other reason beyond Landlord’s
reasonable control, but Landlord shall deliver the First Offer Space to Tenant
as soon as commercially reasonably possible after the stated availability date.

 

d. Delay in Determination of Base Rent. If the Prevailing Market rent is not
established prior to the commencement of the Lease term as to a First Offer
Space, then Tenant shall pay for the First Offer Space Base Rent under Section 6
of the Lease at the same rate per rentable square foot that Tenant then pays for
the original Premises and, after the Prevailing Market rent has been determined,
Tenant shall pay any deficiency in the amount paid by Tenant during such period,
within thirty (30) days following the date Tenant receives from Landlord a
written invoice for the amount of such deficiency, or, if Tenant paid excess
rent during such period, Landlord shall credit such excess to the rent next due
under the Lease.

 

e. Limitation on Tenant’s Right of First Offer. Notwithstanding the foregoing,
if (i) on the date of delivery of Tenant’s Exercise Notice, or the date
immediately preceding the date the Lease term for a First Offer Space is to
commence, there exists an uncured event of default or there is a breach of this
Lease by Tenant for which Tenant has received written notice from Landlord that
subsequently matures into an event of default due to Tenant’s failure to cure
such breach within the applicable cure period, (ii) on the date immediately
preceding the date the Lease term for the First Offer Space is to commence the
Tenant originally named herein (a) is not in occupancy of the entire Premises
then leased hereunder or (b) does not intend to occupy the entire Premises,
together with the entire First Offer Space, then, at Landlord’s option, the
exercise of the right of first offer for the subject First Offer Space shall be
null and void.

 

7. Exterior Building Signage for Buildings 3 and 8. The existing provisions of
the Lease regarding exterior signage on Building 6 shall remain in full force
and effect. Tenant’s right to exterior signage on Buildings 3 and 8 shall be
governed by the provisions of this Paragraph 7.

 

Tenant shall have the right to install one (1) exterior sign on each of Building
3, Building 6 and Building 8 (for a total of three (3) signs). Prior to
installing an exterior sign pursuant to the foregoing, Tenant shall submit to
Landlord reasonably detailed drawings of the proposed sign, including without
limitation, the size, material, shape and lettering for review and approval by
Landlord. The signs shall conform to the standards of design and motif
established by Landlord for the exterior of the Project. The location of the
signs shall be at Landlord’s reasonable discretion. Tenant shall reimburse
Landlord for any costs associated with Landlord’s review and supervision,
including, but not limited to, engineers and other professional consultants.
Tenant will be responsible for the repair of any damage that the installation of
the signs may cause to the subject Building or the Project. Tenant agrees upon
the expiration date or sooner termination of the Lease as to the subject
Building, upon Landlord’s request, to remove the sign on such Building and to
repair and restore any damage to the subject Building and the Project at
Tenant’s expense. In addition, Landlord shall have the right to remove the
exterior signs at Tenant’s sole cost and expense, if, at any time during the
Term: (1) Tenant assigns its interest in the Lease, (2) Tenant ceases to occupy
the portion of the Premises that are located in the subject Building (in which
event Landlord may remove only the exterior sign that is on that particular
Building), or (3) Tenant defaults under any term or condition of the Lease and
fails to cure such default within any applicable grace period.

 

8. Parking . Effective as of the date hereof, the existing provisions of the
Lease with regard to parking at the Project shall be deleted in their entirety
and Tenant’s rights to use parking spaces at the Project shall be governed
solely by this Paragraph 8.

 



 

9 

 

a. Parking Spaces. During the New Term (and any subsequent extension of the
Lease term) Tenant shall have the right to license from Landlord, and Landlord
agrees to license to Tenant, at no additional cost, for each of the Buildings,
four (4) unassigned, first come-first served, parking spaces (“Spaces”) for each
1,000 rentable square feet of space leased by Tenant in the subject Building.
The Spaces shall be located on the surface parking lot serving the subject
Building (each such surface parking lot being referred to herein as the “Parking
Facility”) and shall be only for the use of Tenant and its employees and guests.
No deductions or allowances shall be made for days when Tenant or any of its
employees does not utilize the Parking Facility or for Tenant utilizing less
than all of the Spaces. Tenant shall not have the right to license or otherwise
use more than the number of Spaces set forth above.

 

b. During the New Term (and any subsequent extension of the Lease term) Tenant
shall retain the license to use those reserved Spaces in the parking Facilities
that are held by Tenant as of the date of this Amendment, which reserved Spaces
shall be deducted from the unassigned Spaces allocated to Tenant under Paragraph
8.a. above.

 

c. Landlord (and its affiliate) shall not be responsible for money, jewelry,
automobiles or other personal property lost in or stolen from the Parking
Facility regardless of whether such loss or theft occurs when the Parking
Facility or any areas therein are locked or otherwise secured. Except as caused
by the gross negligence or willful misconduct of Landlord (or its affiliate) and
without limiting the terms of the preceding sentence, Landlord (and its
affiliate) shall not be liable for any loss, injury or damage to persons using
the Parking Facility or automobiles or other property therein, it being agreed
that, to the fullest extent permitted by law, the use of the Spaces shall be at
the sole risk of Tenant and its employees.

 

d. Landlord (or its affiliate) shall have the right from time to time to
designate the location of the Spaces and to promulgate reasonable rules and
regulations regarding the Parking Facility, if any, the Spaces and the use
thereof, including, but not limited to, rules and regulations controlling the
flow of traffic to and from various parking areas, the angle and direction of
parking and the like. Tenant shall comply with and cause its employees to comply
with all such rules and regulations as well as all reasonable additions and
amendments thereto.

 

e. Tenant shall not store or permit its employees to store any automobiles in
the Parking Facility without the prior written consent of Landlord (or its
affiliate). Except for emergency repairs, Tenant and its employees shall not
perform any work on any automobiles while located in the Parking Facility or on
the Project. If it is necessary for Tenant or its employees to leave an
automobile in the Parking Facility overnight, Tenant shall provide Landlord (or
its affiliate) with prior notice thereof designating the license plate number
and model of such automobile.

 

f. Landlord (or its affiliate) shall have the right to temporarily close the
Parking Facility or certain areas therein in order to perform necessary repairs,
maintenance and improvements to the Parking Facility or any portion thereof.

 

g. Tenant shall not assign or sublicense any of the Spaces without the prior
written consent of Landlord (or its affiliate); provided, however, that the
Spaces may be assigned or proportionately sublicensed in connection with the
assignment of the Lease or a subletting of a portion of the Premises that is in
compliance with the provisions of the Lease regarding assignment and subletting.
Landlord (or its affiliate) shall have the right to terminate the parking
agreement set forth in this Paragraph 8 with respect to any Spaces that Tenant
desires to sublet or assign, except to the extent permitted under the
immediately preceding sentence.

 

h. Landlord (or its affiliate) may elect to provide parking cards or keys to
control access to the Parking Facility. In such event, Tenant shall be provided
with one card or key for each Space that Tenant is leasing hereunder, provided
that Landlord (or its affiliate) shall have the right to require Tenant or its
employees to place a deposit on such access cards or keys and to pay a fee for
any lost or damaged cards or keys.

 

i. Landlord hereby reserves the right to enter into (or cause its affiliate to
enter into) a management agreement or lease with an entity for all or any
portion of the Parking Facility (a “Parking Facility Operator”). In such event,
Tenant, upon request of Landlord, shall enter into a parking agreement with such
Parking Facility Operator, provided that such agreement is on reasonable terms,
does not conflict with the terms of the Lease, as amended from time to time, and
that such agreement does not impose any additional cost or liability on Tenant.
Any such parking lease or agreement entered into between Tenant and any Parking
Facility Operator shall be freely assignable by such Parking Facility Operator
or any successors thereto.

 



 

10 

 



9. Surrender of Premises; Alterations. Notwithstanding anything to the contrary
in Section 12 of the Lease (entitled “Alterations”), Section 36 of the Lease
(entitled “Surrender of Premises,” as amended by Section 20 of the First
Amendment) or any other provision of the Lease, all of the alterations and
improvements that exist in the Premises as of September 30, 2018 (including,
without limitation, any alterations and improvements installed by any prior
tenant of any portion of the Premises) may, at Tenant’s option, remain in place
at the expiration of the New Term (or any extended expiration date of the
Lease). However, if the Lease is terminated prior to the scheduled expiration of
the New Term as a result of an event of default by Tenant, the above
modifications shall be inapplicable and the provisions of the Lease in effect
immediately prior to the execution of this Amendment shall continue to apply
with regard to Tenant’s removal obligations as to those alterations and
improvements that exist in the Premises as of the date of this Amendment.

 



Further, notwithstanding anything to the contrary in Section 12 of the Lease
(entitled “Alterations”) or in Section 36 of the Lease (entitled “Surrender of
Premises,” as amended by Section 20 of the First Amendment), as to the
Renovation Alterations being constructed by Tenant pursuant to Paragraph 3
above, and any subsequent alterations performed in the Premises by Tenant
(including, without limitation, in the Expansion Space or any First Offer Space,
if applicable), Tenant shall only be required, at the expiration or earlier
termination of the Lease, to remove those portions of the Renovation Alterations
or subsequent alterations (and perform the restoration work required by such
removal) that Landlord notified Tenant in writing, at the time Landlord approved
the plans for the subject work, would be required to be removed at the
expiration or earlier termination of the Lease.

 

For avoidance of doubt, the foregoing provisions are applicable to alterations
and improvements in the Premises, but are inapplicable to Tenant’s personal
property (which includes, without limitation, any and all liquid nitrogen tanks,
supplemental HVAC equipment, rooftop equipment and other equipment) all of which
must be removed by Tenant from the Premises at the expiration or earlier
termination of the Lease. For avoidance of doubt, at the expiration or earlier
termination of the Lease, the clean room may be left in its condition as-is
condition as of the date of this Amendment and Tenant shall not be required to
remove from the clean room the safety showers, plumbing and electrical
installations or change rooms, or supplemental HVAC equipment located therein
(if any).

 

10. Subordination. Notwithstanding anything to the contrary in Section 16 of the
Lease, Landlord shall use commercially reasonable efforts to obtain from the
holder of any existing mortgage or deed of trust which exists upon any portion
of the Premises as of the date of this Amendment (“Current Lender”), not later
than sixty (60) days following the execution and delivery of this Amendment by
the parties, a non-disturbance agreement providing that if Tenant is not in
default under the Lease (as amended by this Amendment) beyond any applicable
grace period, Current Lender will recognize this Lease and Tenant’s rights
hereunder and will not disturb Tenant’s possession or rights hereunder, and if
this Lease is by operation of law terminated in a foreclosure, that a new lease
will be entered into on the same terms as this Lease for the remaining term
hereof, and including such further matters and conditions to the foregoing as
may be customarily and commercially reasonably required by Current Lender. Any
and all charges imposed by Current Lender due to Tenant requesting revisions to
Current Lender’s form agreement shall be borne by Tenant. The failure of Current
Lender to execute and deliver to Tenant the aforementioned non-disturbance
agreement shall not constitute a breach of the Lease by Landlord or entitle
Tenant to terminate this Amendment, it being acknowledged that Landlord’s sole
obligation is to use commercially reasonable efforts to obtain the
non-disturbance agreement from Current Lender.

 

11. Holdover. Effective as of the date hereof, the second sentence of Section 25
of the Lease is modified to provide that the holdover rate for Base Rent is one
hundred fifty percent (150%) of the Base Rent rate that was in effect as of the
expiration or earlier termination of the Lease.

 

12. Security Deposit. In accordance with Section 19 of the Lease, Landlord
presently holds a cash Security Deposit in the amount of Seventy Thousand Five
Hundred Eighty Dollars ($70,580.00). The Security Deposit shall remain in effect
throughout the New Term, subject to the terms of Paragraph 19 of the Lease.

 

13. Compliance with Law.

 

a. Landlord’s Representation. Landlord represents and warrants to Tenant that,
to the best of Landlord’s knowledge (which, for purposes hereof, shall be
limited to the actual knowledge, without inquiry, of the Building manager for
the Building as of the date of this Amendment), Landlord has not received any
written notice from any governmental body that the common areas of the Project
are in violation of any applicable legal requirements with which the common
areas must comply in order for Tenant to legally occupy the Premises and to
legally use the common areas that are within Tenant’s expected path of travel.

 



 

11 

 

b. Hazardous Materials. Without limitation of any other provision of the Lease,
the provisions of Section 4.D. of the Lease (entitled “Hazardous Materials”), as
amended by Section 11 of the First Amendment and Section 14 of the Second
Amendment, shall continue to apply throughout the New Term and any further
extension of the Lease term.

 

14. Continuing Guaranty of Lease. Tenant’s obligations under the Lease (as
amended hereby) are guaranteed by Form Factor, Inc., a Delaware corporation
(“Guarantor”) pursuant to a continuing guaranty of lease executed by Guarantor
in favor of Landlord in the form of attached Exhibit B (the “Guaranty”) and
dated concurrently herewith. Tenant has advised Landlord that, in the future,
Tenant may assign the Lease to Guarantor. In such event, the Guaranty shall be
terminated as to obligations arising under the Lease from and after such
assignment.

 

15. Separation of Buildings. In the event Landlord desires to separate the
leasehold interests under the Lease so that a separate lease is created for each
of, or some of, the Buildings in which the Premises are located, Landlord may so
separate the leasehold interests by creating a separate lease for the subject
Buildings, provided that such separation of the leasehold interest does not
diminish in any manner Tenant’s rights under this Lease or increase Tenant
obligations under the Lease (other than minor increases in Tenant’s
administrative obligations, such as delivering notices, or paying rent, to more
than one landlord entity). If Landlord elects to so separate the leasehold
interests so that separate leases covers each of (or some of the Buildings), as
provided in this Paragraph 15, Tenant shall, at Landlord’s sole but reasonable
cost and expense, execute the documentation reasonably required to cause such
separation of the leasehold interests so that the Premises are properly covered
by the relevant Building(s), subject to the requirements of the immediately
preceding sentence regarding the protection of Tenant’s rights and interests.

 

16. Real Estate Brokers. Tenant represents and warrants that it has negotiated
this Amendment directly with Shorenstein Realty Services, LP, representing
Landlord, and Newmark Knight Frank and Colliers, representing Tenant (the
“Brokers”) and has not authorized or employed, or acted by implication to
authorize or to employ, any other real estate broker or salesman to act for
Tenant in connection with this Amendment. Tenant shall indemnify, defend and
hold Landlord harmless from and against any and all claims by any real estate
broker or salesman other than the Brokers for a commission, finder’s fee or
other compensation as a result of the inaccuracy of Tenant’s foregoing
representation. Pursuant to separate written agreements, Landlord shall pay the
commission due to Brokers on account of this Amendment and Tenant shall have no
responsibility therefor.

 

The parties acknowledge that no commissions are due to either of the Brokers on
account of this Amendment unless and until Tenant’s right to terminate this
Amendment pursuant to Paragraph 4.d. above is no longer of any force or effect,
either due to (x) the Amendment Termination Option not being triggered under
Paragraph 4.d. above, or (y) if the Amendment Termination Option is triggered
under Paragraph 4.d. above, Tenant’s failure to exercise the Amendment
Termination Option on or before August 31, 2018, or Tenant’s earlier delivery to
Landlord of Tenant’s written waiver of Tenant’s right to exercise the Amendment
Termination Option.

 

17. Authority. If Tenant is a corporation, partnership, trust, association or
other entity, Tenant and each person executing this Amendment on behalf of
Tenant hereby covenants and warrants that (a) Tenant is duly incorporated or
otherwise established or formed and validly existing under the laws of its state
of incorporation, establishment or formation, (b) Tenant has and is duly
qualified to do business in the state of Oregon, (c) Tenant has full corporate,
partnership, trust, association or other appropriate power and authority to
enter into this Amendment and to perform all Tenant’s obligations under the
Lease, as amended by this Amendment, and (d) each person (and all of the persons
if more than one signs) signing this Amendment on behalf of Tenant is duly and
validly authorized to do so.

 

18. No Offer. Submission of this instrument for examination and signature by
Tenant does not constitute an offer to extend the lease or to amend the Lease,
or a reservation of or option to extend the lease or to amend the Lease, and is
not effective as a lease amendment or otherwise until execution and delivery by
both Landlord and Tenant.

 

19. Lease in Full Force and Effect. Except as provided above, the Lease is
unmodified hereby and remains in full force and effect.

 

20. Counterparts. This Amendment may be executed in counterparts, which together
shall constitute one agreement.

 

(continued on next page)

 



 

12 

 

IN WITNESS WHEREOF, the parties have executed this document as of the date and
year first above written.

 

Landlord: Tenant:

 

NIMBUS CENTER LLC, FORMFACTOR BEAVERTON, INC., a Delaware limited liability
company an Oregon corporation    

 

 

By:

/s/ Jed Brush

By: /s/ Shai Shahar Name: Jed Brush Name: Shai Shahar Title: Vice President
Title: CFO

 

 

EXHIBITS



Exhibit A – Appraisal Procedure



Exhibit B – Form of Continuing Guaranty of Lease

 



 

13 

 

EXHIBIT A

 

Appraisal Procedure

 

Within fifteen (15) days after the expiration of the thirty (30)-day period
referenced in the last sentence of Paragraph 6.c. in the Amendment above for the
mutual agreement of Landlord and Tenant as to the Prevailing Market rent, each
party hereto, at its cost, shall engage a real estate broker to act on its
behalf in determining the Prevailing Market rent. The brokers each shall have at
least ten (10) years’ experience with leases in first-class office buildings in
the Beaverton, Oregon/Highway 217 submarket and shall submit to Landlord and
Tenant in advance for Landlord’s and Tenant’s reasonable approval the appraisal
methods to be used. If a party does not appoint a broker within said fifteen
(15)-day period but a broker is appointed by the other respective party, the
single broker appointed shall be the sole broker and shall set the Prevailing
Market rent. If the two brokers are appointed by the parties as stated in this
paragraph, such brokers shall meet promptly and attempt to set the Prevailing
Market rent. If such brokers are unable to agree within thirty (30) days after
appointment of the second broker, the brokers shall elect a third broker meeting
the qualifications stated in this paragraph within ten (10) days after the last
date the two brokers are given to set the Prevailing Market rent. Each of the
parties hereto shall bear one-half (1/2) the cost of appointing the third broker
and of the third broker’s fee. The third broker shall be a person who has not
previously acted in any capacity for either party.

 

The third broker shall conduct his own investigation of the Prevailing Market
rent, and shall be instructed not to advise either party of his determination of
the Prevailing Market rent except as follows: When the third broker has made his
determination, he shall so advise Landlord and Tenant and shall establish a
date, at least five (5) days after the giving of notice by the third broker to
Landlord and Tenant, on which he shall disclose his determination of the
Prevailing Market rent. Such meeting shall take place in the third broker’s
office unless otherwise agreed by the parties. After having initialed a paper on
which his determination of Prevailing Market rent is set forth, the third broker
shall place his determination of the Prevailing Market rent in a sealed
envelope. Landlord’s broker and Tenant’s broker shall each set forth their
determination of Prevailing Market rent on a paper, initial the same and place
them in sealed envelopes. Each of the three envelopes shall be marked with the
name of the party whose determination is inside the envelope.

 

In the presence of the third broker, the determination of the Prevailing Market
rent by Landlord’s broker and Tenant’s broker shall be opened and examined. If
the higher of the two determinations is 105% or less of the amount set forth in
the lower determination, the average of the two determinations shall be the
Prevailing Market rent, the envelope containing the determination of the
Prevailing Market rent by the third broker shall be destroyed and the third
broker shall be instructed not to disclose his determination. If either party’s
envelope is blank, or does not set forth a determination of Prevailing Market
rent, the determination of the other party shall prevail and be treated as the
Prevailing Market rent. If the higher of the two determinations is more than
105% of the amount of the lower determination, the envelope containing the third
broker’s determination shall be opened. If the value determined by the third
broker is the average of the values proposed by Landlord’s broker and Tenant’s
broker, the third broker’s determination of Prevailing Market rent shall be the
Prevailing Market rent. If such is not the case, Prevailing Market rent shall be
the rent proposed by either Landlord’s broker or Tenant’s broker which is
closest to the determination of Prevailing Market rent by the third broker.

 



 i

 

EXHIBIT B

 

Form of Continuing Guaranty of Lease

 

 

 

(see attached document)

 



 

 i

 

GUARANTY OF LEASE

 

THIS GUARANTY OF LEASE is executed by FORMFACTOR, INC., a Delaware corporation
(“Guarantor”), in favor of NIMBUS CENTER LLC, a Delaware limited liability
company (“Landlord”).

 

RECITALS

 

A. FORMFACTOR BEAVERTON, INC., an Oregon corporation (formerly known as Cascade
Microtech) (“Tenant”, which terms shall include its successors and assigns), as
tenant, and Landlord, as landlord, are parties to that certain lease dated as of
April 2, 1999, as amended by a First Amendment dated as of January 10, 2007,
Second Amendment to Lease dated as of February 25, 2013, Third Amendment to
Lease dated as of January 23, 2014, Fourth Amendment to Lease dated as of March
31, 2014, Fifth Amendment to Lease dated as of September 24, 2014, Sixth
Amendment to Lease dated as of July 8, 2015, and Seventh Amendment to Lease
dated concurrently herewith. The aforementioned lease, as so amended, and as may
be amended or otherwise modified from time to time, is referred to hereinafter
as the “Lease.” As of the date hereof, the Lease covers premises totaling
approximately 98,946 rentable square feet of space (the “Premises”) and located
in the four (4) buildings having the addresses, respectively, of 9100, 9500,
9203 and 9000 SW Gemini in Beavertown, Oregon. The Premises are located in the
office project commonly known as Nimbus Center.

 

B. As a condition to the execution of the Seventh Amendment to Lease referenced
above, Landlord is requiring Guarantor to guarantee Tenant’s obligations under
the Lease. Guarantor will derive substantial benefit from the Lease by virtue of
Guarantor’s relationship with Tenant.

 

NOW, THEREFORE, as a material inducement to Landlord’s agreement to enter into
the Lease, Guarantor agrees as follows:

 

1. Guaranty. Guarantor hereby irrevocably and unconditionally guarantees to
Landlord the prompt, full and complete performance of all of the obligations of
Tenant under the Lease as and when due, including, without limitation, any
obligations existing under the Lease as of the date of this Guaranty. If Tenant
at any time fails to make any payment under the Lease when due or fails to
perform or comply with any covenant, condition or term of the Lease, Guarantor
will, upon written notice from Landlord and without further demand, pay, perform
or comply with the same in the same manner and to the same extent as is required
of Tenant.

 

2.  Covenants and Acknowledgments.

 

(a) Guarantor agrees that, regardless of whether Landlord gives notice thereof
or obtains the consent of Guarantor thereto, Guarantor’s liability hereunder
shall not be released, extinguished or otherwise reduced in any way by reason
of:

 

(i) Any amendment, modification, renewal, extension, substitution or replacement
of the Lease or any of the guaranteed obligations, in whole or in part;

 

(ii) Any acceptance, enforcement or release by Landlord of any security for the
Lease or any of the guaranteed obligations, any addition, substitution or
release of any guarantor, or any enforcement, waiver, surrender, impairment,
release, compromise or settlement of any matter with respect to the Lease or any
of the guaranteed obligations or any security therefor;

 

(iii) Any assignment of this Guaranty in whole or in part by Landlord, or any
assignment or transfer of the Lease by Landlord or Tenant, or any sublease by
Tenant of the Premises;

 

(iv) The invalidity or unenforceability of any provision of the Lease or any of
the guaranteed obligations (unless such invalid or unenforceable Lease provision
or guaranteed obligation

 

(A) is the specific Lease provision or guaranteed obligation as to which
Landlord is seeking Guarantor’s performance, and (B) is invalid or unenforceable
generally, rather than invalid or unenforceable specifically against Tenant
only); or

 

(v) Any failure, omission or delay of Landlord in enforcing the Lease, any of
the guaranteed obligations, or this Guaranty, any refund of payments received by
Landlord with respect to any of the guaranteed obligations, or any other action
which Landlord may take or omit to take in connection with the Lease, any of the
guaranteed obligations, or this Guaranty, unless the subject acts or omissions
by Landlord modified Tenant’s obligations under the Lease, in which event
Guarantor’s obligations hereunder shall be concurrently modified.

 

(b) Landlord has no duty to disclose to Guarantor any information it receives
regarding the financial status of Tenant, whether or not such information
indicates that the risk of Guarantor under this Guaranty has been or may be
increased. Guarantor assumes full responsibility for being and keeping

 



 

1 

 

informed of Tenant’s financial condition, Tenant’s performance under the Lease,
and Tenant’s use and operation of the Premises.

 

(c) Guarantor hereby subordinates all its claims for payment or liens securing
indebtedness of Tenant to Guarantor, if any, to Landlord’s right to receive
payment from Tenant of all sums due under the Lease.

 

(d) The obligations of Guarantor under this Guaranty are primary and are
independent of the obligations of Tenant, and Landlord may directly enforce its
rights under this Guaranty without proceeding against or joining Tenant or any
other person or entity, or applying or enforcing any security for the Lease.

 

(e) Guarantor’s obligations hereunder shall not be affected by any bankruptcy,
insolvency, or reorganization of Tenant, by any disaffirmance or abandonment by
a trustee of Tenant, or any termination, rejection, modification of the Lease or
any of the guaranteed obligations in connection with the bankruptcy, insolvency
or reorganization of Tenant. If any payments made to Landlord by Tenant or any
other guarantor of the Lease are deemed to be a fraudulent, preferential or
voidable transfer, then Guarantor’s liability hereunder shall automatically be
revived, reinstated and restored as to the amount of any such transfer plus all
costs and expenses (including court costs and attorneys’ fees) of Landlord
related thereto.

 

(f) For avoidance of doubt, Guarantor’s obligations hereunder shall not exceed
Tenant’s obligations under the Lease, except to the extent Tenant’s obligations
under the Lease are limited due to a legal disability particular to Tenant
(including, without limitation, insolvency or bankruptcy of Tenant). Further,
notwithstanding anything to the contrary in this Guaranty, Landlord shall not
demand payment or compliance by Guarantor hereunder until Landlord has demanded
such payment or compliance in writing directly to Tenant, which written demand
may be satisfied by Landlord delivering written notice to Tenant under the
notice provisions of the Lease to the last notice address provided by Tenant to
Landlord under the notice provisions of the Lease. Landlord shall not be
required to deliver repeated notices to Tenant for any particular breach of the
Lease by Tenant in order for Landlord to make a demand against Guarantor
hereunder and shall have satisfied the foregoing notice requirement after
delivering the first written notice to Tenant advising Tenant of the particular
breach at issue.

 

3. Waivers. Guarantor waives (a) any right to the benefit of, or to direct the
application of, any security held by Landlord, (b) any right to require Landlord
to proceed against Tenant or any other person or entity for enforcement of the
Lease or the guaranteed obligations, (c) any defense arising out of any
amendment of the Lease or the guaranteed obligations (except that Guarantor’s
obligations under this Guaranty shall be limited to the terms of the Lease and
the guaranteed obligations, as so amended), (d) any right of subrogation to any
rights of Landlord, and any right of reimbursement, indemnity or contribution
against any person or entity with direct or contingent liability for any of the
guaranteed obligations, (e) any defense to Landlord’s recovery of any deficiency
after Landlord has exercised any right or remedy, even if such exercise results
in any impairment of Guarantor’s rights of reimbursement or subrogation or any
other rights of Guarantor against Tenant, (f) any defense arising out of the
absence, impairment or loss of any right of reimbursement or subrogation or
other right or remedy of Guarantor against Tenant or any security held by
Landlord, (g) any defense arising by reason of any legal disability or other
defense of Tenant to the enforcement of this Guaranty, or the cessation or
reduction of the liability of Tenant from any cause whatsoever other than full
payment, performance and discharge of the obligations under the Lease, except
that the waiver in this item (g) shall be inapplicable with regard to an invalid
or unenforceable provision of the Lease that (A) is the specific provision or
guaranteed obligation as to which Landlord is seeking Guarantor’s performance,
and (B) is invalid or unenforceable generally, rather than invalid or
unenforceable specifically against Tenant due to a legal disability particular
to Tenant (including, without limitation, insolvency or bankruptcy of Tenant),
(h) notice of acceptance of this Guaranty, (i) notice of Tenant’s default in the
payment or performance of any of the guaranteed obligations, and (j)
presentment, demand, protest and notice of any other kind.

 

4 . Miscellaneous.

 

(a) This Guaranty shall inure to the benefit of any person or entity who at any
time may be entitled to the benefits of, or obligated to perform the duties of,
Landlord under the Lease, and shall be binding upon the, heirs, administrators,
successors and permitted assigns of Guarantor.

 

(b) Guarantor may not assign its obligations under this Guaranty to any other
person or entity without the written consent of Landlord, which Landlord may
withhold in its sole and absolute discretion.

 

(c) If legal action is brought hereunder, the losing party shall pay on demand
to the prevailing party all costs and expenses, including court costs and
attorneys’ fees, incurred or paid by the

 



 

2 

 

prevailing party in such action, together with interest on all such amounts at
the maximum interest rate allowed by law.

 

(d) This Guaranty may not be changed orally, and no obligation of Guarantor can
be released or waived except by a writing signed by Landlord.

 

(e) No failure by Landlord to declare a default under this Guaranty upon its
occurrence, nor any delay by Landlord in taking action for a default under this
Guaranty, shall constitute a waiver of the default or Landlord’s rights and
remedies in connection therewith, nor shall it constitute an estoppel.

 

(f) If any term or provision of this Guaranty is ever determined to be illegal
or unenforceable, all other terms and provisions of this Guaranty shall remain
effective and enforceable to the fullest extent permitted by law.

 

(g) This Guaranty and the rights and obligations of Guarantor and Landlord under
this Guaranty shall be governed by and construed in accordance with the laws of
the State of Oregon, and the venue of any action or proceeding under this
Guaranty shall be the City of Portland and County of Multnomah, Oregon.
Guarantor hereby submits to personal jurisdiction in the State of Oregon for the
enforcement of this Guaranty, waives any and all personal rights under the laws
of the State of Oregon to object to jurisdiction within that state for the
purposes of any action or proceeding to enforce this Guaranty, and agrees that
service of process may be made, and personal jurisdiction over Guarantor
obtained, by service of process upon Guarantor at the address set forth below or
by any other means of obtaining personal jurisdiction and perfecting service of
process as now or hereafter provided by the laws of the State of Oregon.

 

(h) IF ANY ACTION OR PROCEEDING BETWEEN LANDLORD AND GUARANTOR TO ENFORCE THE
PROVISIONS OF THIS GUARANTY PROCEEDS TO TRIAL, LANDLORD AND GUARANTOR HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY IN SUCH TRIAL. Landlord and Guarantor
agree that this paragraph constitutes a written consent to waiver of trial by
jury, and Guarantor does hereby authorize and empower Landlord to file this
paragraph and or Guaranty, as required, with the clerk or judge of any court of
competent jurisdiction as a written consent to waiver of jury trial.

 

(i) Any notices to be sent by either party hereto to the other party shall be in
writing and delivered personally, sent by reputable overnight or same-day
courier, or sent by United States certified or registered mail, postage prepaid,
and addressed, if the notice is from Guarantor to Landlord, to Landlord in care
of Shorenstein Company LLC, 235 Montgomery Street, 16th Floor, Attn: Corporate
Secretary, San Francisco, CA 94104, and if the notice is from Landlord to
Guarantor, to Guarantor at the address set forth below Guarantor’s signature at
the end of this Guaranty. Either party may change the address to which notice to
such party shall be sent hereunder by providing the other party with notice of
such address in accordance with the provisions of this paragraph.

 

IN WITNESS WHEREOF, this Guaranty is dated and has been executed by Guarantor
effective as of June 5, 2018.

 

Guarantor: Address:     FORM FACTOR, INC., 4005 Southfront Road a Delaware
corporation Livermore, CA 94551

 

 

By EXHIBIT ONLY – DO NOT SIGN         Name _______________________         Title
________________________  



 

 

 



3 

